Title: To Benjamin Franklin from James Smith, 25 October 1746
From: Smith, James
To: Franklin, Benjamin


Sir
Chester Town, Ocbr. 25th 1746
Yours of the 17th mentioning my chance in the New York Lottery for which I return you thanks And when you Shall get the money Please to Acquaint me. I may have Occation of Somthing in your way So that if you please to let the money lye with you tell then. I am with respects Sir Your Most humble Servant
Jam. Smith
 Addressed: To Mr. Benjamin Franklin  Philadelphia